          Case 2:17-cv-04540-WB Document 210-5 Filed 06/14/19 Page 1 of 12




     Table F-11. 5-year relative survival by age and race for endometrial cancer

        Race and Age                                    Percent Surviving at End of Interval

       White
                   Aqe    Number at Start of Followup           1 year     2 years    3 years     4 years    5 years
                   0-44                             1,271        97.60%     94.90%      93.80%     92.40%     91.70%
                  45-45                             3,571        96.40%     94.40%      92.50%     91.40%     90.10%
                  55-64                             5,719        96.10%     93.30%      91.00%     89.50%     89.10%
                  65-74                             4,007        94.00%     89.70%      87.20%     85.60%     83.90%
                   75+                              3,606          0.40%      0.60%      0.70%       0.70%      0.90%
       Black
                   Age
                   0-44                                  226     86.80%     80.70%      76.90%     74.70%     73.90%
                  45-45                                  309     90.40%     84.30%      80.00%     76.20%     74.70%
                  55-64                                  538     84.90%     76.50%      69.90%     67.30%     66.50%
                  65-74                                  470     86.50%     75.70%      71 .00%    64.70%     63.40%
                   75+                                   269     70.50%     58.40%      49.80%     49.00%     46.40%



     Vascular events: Deep venous thrombosis, pulmonary embolus, stroke, myocardial
     infarction. As with cancer, age- and race-specific incidences for these states are adjusted for OC
     use status as described below. Other key assumptions:

          •    Women who experience one of these events while on OCs will not use OCs afterwards.

          •    For women under the age of 65, the best population-level data for estimating both
               incidence and mortality is hospital discharge data. This may underestimate incidence by
               missing cases that are diagnosed and managed completely as outpatients, and
               underestimate mortality by missing postdischarge deaths.

     Allowed transitions: Condition-specific mortality, survivor, cancers, other acute complications

         Estimates of admissions for women by age and race/ethnicity were generated using the
     Nationwide Inpatient Sample (NIS) dataset from 2000 to 2007, a publicly available survey of a
     mix of community hospital inpatient settings that surveys diagnoses, procedures, length of stay,
     and costs associated with approximately 20 percent of all U.S. inpatient discharges
     (http://www.hcup-us.ahrg.gov/nisoverview.jsp ).
         Discharges within the NIS data were used to estimate national numbers of admissions for the
     vascular events of interest, using ICD-9 diagnosis codes, specifically acute myocardial infarction
     (410.x), pulmonary embolus (415.1), stroke (430.x, 431.x, 432.x, 434.x) and DVT (453.x).
     Estimates were weighted using available survey weights and subset into mutually exclusive
     categories comprised of 5-year age groups (15-85+) and race/ethnicity categories (white, black,
     Hispanic, other).
         Hospital admission probabilities were estimated by using the point estimate and standard
     errors to generate gamma distributions (bounded by O at the lower end) for the annual number of
     admissions. During the simulations, the probability was calculated by drawing a number from
     the gamma distribution, dividing this number by the total number of women in a given age and
     race/ethnicity stratum and converting the rate to a probability.


                                                               F-12




                                                                                                                   00803721
Exhibit 163                                                                                                      JA-0003263
          Case 2:17-cv-04540-WB Document 210-5 Filed 06/14/19 Page 2 of 12




         We present only point estimates here-the standard errors used to generate the gamma
     distributions are available from the authors.
     Table F-12. Annual admissions for deep venous thrombosis by age and race/ethnicity for U.S.
     females

                                                         Race/Ethnicity
              Age Group
                               White            Black                 Hispanic            other
       15-19                             678             210                      125               25
       20-24                            1320             577                      253               70
       25-29                            1813             928                      499              198
       30-34                            2359            1292                      617              215
       35-39                            3159            1687                      747              250
       40-44                            4914            2529                      874              339
       45-49                            6373            2955                     1086              486
       50-54                            7330            2794                     1132              630
       55-59                            8443            3008                     1280              704
       60-64                           10024            3167                     1225              692
       65-69                           11163            3127                     1350              817
       70-74                           13111            3560                     1405              964
       75-79                           16762            3206                     1603              937
       80-85                           18656            2918                     1444             1106
       85+                             24442            3645                     1658             1218


     Table F-13. Annual admissions for pulmonary embolism by age and race/ethnicity for U.S. females

                                                         Race/Ethnicity
              Age Group
                               White            Black                 Hispanic            other
       15-19                             448             127                      56                35
       20-24                            1020             417                     148                45
       25-29                            1315             622                     226                86
       30-34                            1758             840                     233               183
       35-39                            1957            1296                     329               143
       40-44                            3014            1472                     484               225
       45-49                            4150            1476                     486               268
       50-54                            4804            1394                     449               299
       55-59                            5688            1458                     479               393
       60-64                            6406            1340                     522               345
       65-69                            7582            1631                     576               437
       70-74                            8532            1782                     616               394
       75-79                           10044            1655                     646               490
       80-85                            9954            1338                     594               475
       85+                             10793            1368                     624               349




                                                  F-13




                                                                                                    00803722
Exhibit 163                                                                                       JA-0003264
          Case 2:17-cv-04540-WB Document 210-5 Filed 06/14/19 Page 3 of 12




     Table F-14. Annual admissions for stroke by age and race/ethnicity for U.S. females

                                                           Race/Ethnicity
              Age Group
                               White              Black                  Hispanic           other
       15-19                             158               104                        76              37
       20-24                             211               112                       121              71
       25-29                             302               180                       126              53
       30-34                             555               312                       209             144
       35-39                             831               446                       279             180
       40-44                            1906               765                       389             301
       45-49                            3348              1398                       643             358
       50-54                            5930              2035                       909             555
       55-59                            8452              1878                      1054             790
       60-64                           13234              1986                      1402             910
       65-69                           17362              2699                      1419            1199
       70-74                           21758              2468                      1903            1542
       75-79                           27856              2821                      1796            1708
       80-85                           29142              2384                      1423            1572
       85+                             31688              2416                      1247            1725


     Table F-15. Annual admissions for acute myocardial infarction by age and race/ethnicity for U.S.
     females

                                                            Race/Ethnicity
              Age Group
                               White              Black                  Hispanic           other
       15-19                              37                 5                         3               0
       20-24                             120                64                        42              10
       25-29                             259               204                        57              15
       30-34                             606               446                       132              58
       35-39                            1472               567                       194             134
       40-44                            3297              1169                       524             389
       45-49                            6388              2155                       872             617
       50-54                            9631              3034                      1280             912
       55-59                           13318              3374                      1774            1243
       60-64                           18156              3552                      1979            1329
       65-69                           20389              3720                      2310            1985
       70-74                           24600              4162                      2365            1973
       75-79                           31846              4013                      2733            2298
       80-85                           37194              3768                      2392            2480
       85+                             58620              4883                      2690            3046


         Mortality for each event was estimated using the number of patients in a given age/race
     stratum in the NIS with each diagnosis who had a discharge status of "death," together with the
     total number of admissions within a given diagnosis/age/race stratum, to generate beta
     distributions for the conditional probability of death given the occurrence of the event. We
     assumed all deaths occurred during the same cycle as the event.




                                                   F-14




                                                                                                      00803723
Exhibit 163                                                                                         JA-0003265
          Case 2:17-cv-04540-WB Document 210-5 Filed 06/14/19 Page 4 of 12




     Table F-16. Annual deaths during hospitalization for deep venous thrombosis by age and
     race/ethnicity for U.S. females

                                                         Race/Ethnicity
              Age Group
                              White            Black                 Hispanic             other
       15-19                             8               3                        0                  0
       20-24                            10               5                        9                  5
       25-29                            21              11                       10                  0
       30-34                            47               9                       19                 10
       35-39                            54              44                       47                 10
       40-44                            92              45                       18                 10
       45-49                           140             120                       42                 20
       50-54                           296             111                       50                 48
       55-59                           405             139                       72                 36
       60-64                           444             194                       79                 55
       65-69                           629             156                       54                 63
       70-74                           816             212                       64                 76
       75-79                          1136             186                      145                 57
       80-85                          1081             194                       96                117
       85+                            1686             297                      139                 77


     Table F-17. Annual deaths during hospitalization for pulmonary embolism by age and
     race/ethnicity for U.S. females

                                                         Race/Ethnicity
              Age Group
                              White            Black                 Hispanic             other
       15-19                             5               0                       0                   5
       20-24                            20              14                       9                   0
       25-29                            15              16                      10                   5
       30-34                            26              10                      14                  10
       35-39                            30              61                      21                   5
       40-44                            87              69                      44                   5
       45-49                           145             119                      30                  10
       50-54                           354             106                      13                  37
       55-59                           347             115                      45                  26
       60-64                           521             170                      89                  43
       65-69                           618             114                      33                  55
       70-74                           723             158                      50                  30
       75-79                           811             140                      88                  56
       80-85                           907             105                      42                  50
       85+                            1225             176                      85                  59




                                                  F-15




                                                                                                    00803724
Exhibit 163                                                                                       JA-0003266
          Case 2:17-cv-04540-WB Document 210-5 Filed 06/14/19 Page 5 of 12




     Table F-18. Annual deaths during hospitalization for stroke by age and race/ethnicity for U.S.
     females

                                                           Race/Ethnicity
              Age Group
                               White             Black                 Hispanic              other
       15-19                             39               15                         0                   0
       20-24                             14               10                        14                  15
       25-29                             38               25                         5                   8
       30-34                             34               55                        24                   0
       35-39                            154               77                        37                   9
       40-44                            216              137                        47                  42
       45-49                            285              177                        81                  48
       50-54                            474              250                       133                  66
       55-59                            539              203                       123                  96
       60-64                            683              172                       110                 131
       65-69                            793              274                        99                  87
       70-74                           1148              177                       171                 160
       75-79                           1491              292                       165                 201
       80-85                           2096              232                       143                 185
       85+                             2992              329                       175                 221


     Table F-19. Annual deaths during hospitalization for myocardial infarction by age and
     race/ethnicity for U.S. females

                                                           Race/Ethnicity
              Age Group
                               White             Black                 Hispanic              other
       15-19                             13                0                         0                   0
       20-24                             10                5                         0                   4
       25-29                             15               10                         9                   0
       30-34                             31               24                        19                   0
       35-39                             69               57                         5                  10
       40-44                            132               76                        32                   6
       45-49                            244              155                        51                  36
       50-54                            519              166                        60                  44
       55-59                            834              232                       169                  71
       60-64                           1235              334                       164                  84
       65-69                           1574              378                       179                 167
       70-74                           2359              410                       203                 246
       75-79                           3595              447                       337                 289
       80-85                           4892              504                       391                 328
       85+                             9507              803                       502                 463


     Surgical removal of pelvic organs-hysterectomy and/or oophorectomy. Removal of the
     organ at risk eliminates the probability of developing cancer in that organ, and there is some
     evidence that removal of the uterus reduces ovarian cancer risk even if the ovaries are preserved.
     Because hysterectomy is performed for a variety of indications, often with removal of the
     ovaries, and is quite common in the U.S. (with up to 30% of women undergoing hysterectomy by
     age 65), we incorporated age- and race-specific hysterectomy and oophorectomy rates for


                                                    F-16




                                                                                                        00803725
Exhibit 163                                                                                           JA-0003267
           Case 2:17-cv-04540-WB Document 210-5 Filed 06/14/19 Page 6 of 12




     conditions other than cancers of the pelvic organs into the model, and adjusted probabilities for
     cancer development accordingly. We assumed the following:

     •     The probability of hysterectomy and/or oophorectomy is independent of OC use. Because
           OCs may reduce the risk of some conditions such as endometriosis which are common
           indications for hysterectomy, this may not be the case.

     •     These procedures are increasing being done on an outpatient basis; relying on discharge data
           may underestimate the rates.

         Estimates were again derived from the NIS, excluding women with a diagnosis of any cancer
     of the cervix (180.x), uterus (182.x), or ovary (183.x). ICD-9 procedural codes were used to
     identify hysterectomy alone (68.4x, 68.Sx, 68.9x), and with either bilateral (65.Sx, 65.6x) or
     unilateral (65.3x, 65.4x) oophorectomy. Unilateral and bilateral oophorectomy without
     hysterectomy were also included. As with vascular event hospitalizations, we used point
     estimates and standard errors to generate gamma distributions, which in tum provided the
     numerator for estimating age- and race/ethnicity-specific probabilities.
     Table F-20. Annual hospitalizations for hysterectomy alone by age and race/ethnicity for U.S.
     females

                                                            Race/Ethnicity
              Age Group
                                 White             Black                 Hispanic            other
         15-19                              25                6                       24                0
         20-24                             714              108                      122               49
         25-29                            4002              634                      482              146
         30-34                            8491             1902                     1702              621
         35-39                           15776             4940                     3920             1177
         40-44                           20735             7021                     5494             2251
         45-49                           15636             4261                     3401             1645
         50-54                            6093              970                     1074              514
         55-59                            3002              198                      534              205
         60-64                            2718              149                      367              217
         65-69                            2545              108                      413              198
         70-74                            2056              104                      239              185
         75-79                            1753               52                      152               85
         80-85                             864               11                       64               40
         85+                               206               37                        4                4




                                                     F-17




                                                                                                       00803726
Exhibit 163                                                                                          JA-0003268
          Case 2:17-cv-04540-WB Document 210-5 Filed 06/14/19 Page 7 of 12




     Table F-21. Annual hospitalizations for hysterectomy with unilateral oophorectomy by age and
     race/ethnicity for U.S. females

                                                          Race/Ethnicity
              Age Group
                              White            Black                  Hispanic            other
       15-19                              5               0                         6                 0
       20-24                            149              10                         5                11
       25-29                            743              86                        68                44
       30-34                           1786             373                       245                90
       35-39                           3235             951                       704               250
       40-44                           4616            1448                       956               353
       45-49                           3749            1137                       760               460
       50-54                           1332             308                       200               126
       55-59                            489              84                        76                59
       60-64                            391              25                        56                22
       65-69                            286              15                        38                48
       70-74                            285              10                        18                 9
       75-79                            112              11                        38                11
       80-85                            108               0                         9                 8
       85+                               30               0                         5                 0


     Table F-22. Annual hospitalizations for hysterectomy with bilateral oophorectomy by age and
     race/ethnicity for U.S. females

                                                          Race/Ethnicity
              Age Group
                               White             Black                 Hispanic           other
       15-19                              23                0                        5                0
       20-24                             271               24                       16                9
       25-29                            1735              175                      121               98
       30-34                            4125              494                      316              190
       35-39                            7284             1208                      813              465
       40-44                           15616             2885                     2084             1200
       45-49                           24673             5260                     3907             2450
       50-54                           17672             3307                     2420             1760
       55-59                            8733             1052                     1089              739
       60-64                            5847              723                      705              413
       65-69                            4438              402                      519              344
       70-74                            2644              244                      317              238
       75-79                            1859              142                      196              180
       80-85                             993               63                       49               46
       85+                               507               52                       43               14




                                                  F-18




                                                                                                     00803727
Exhibit 163                                                                                        JA-0003269
          Case 2:17-cv-04540-WB Document 210-5 Filed 06/14/19 Page 8 of 12




     Table F-23. Annual hospitalizations for unilateral oophorectomy alone by age and race/ethnicity
     for U.S. females

                                                           Race/Ethnicity
              Age Group
                               White              Black                 Hispanic            other
       15-19                            5463              1904                     1950              687
       20-24                           10375              3427                     3351             1243
       25-29                           17637              5439                     4719             2273
       30-34                           25214              7276                     6309             3143
       35-39                           32831              9368                     6856             3604
       40-44                           34752              9753                     6658             4054
       45-49                           25178              6270                     4215             2605
       50-54                           12685              2130                     1465             1070
       55-59                            8212              1123                      788              456
       60-64                            6798               879                      659              293
       65-69                            6914               638                      618              384
       70-74                            7135               593                      470              341
       75-79                            6949               560                      382              288
       80-85                            5161               291                      235              150
       85+                              3865               193                      155              118


     Table F-24. Annual hospitalizations for bilateral oophorectomy alone by age and race/ethnicity for
     U.S. females

                                                           Race/Ethnicity
              Age Group
                               White              Black                 Hispanic            other
       15-19                             149                34                       49               24
       20-24                             859               140                      151               71
       25-29                            3819               645                      483              204
       30-34                            9314              2026                     1179              536
       35-39                           17836              4083                     2461             1165
       40-44                           31852              7904                     4411             2315
       45-49                           43168              9786                     5895             4124
       50-54                           33232              5858                     3512             2399
       55-59                           21266              2267                     1717             1327
       60-64                           17005              1460                     1258              819
       65-69                           15796              1270                     1117              711
       70-74                           13198               672                      808              639
       75-79                           10171               463                      548              465
       80-85                            5990               286                      283              194
       85+                              3048               104                      126              163




                                                   F-19




                                                                                                      00803728
Exhibit 163                                                                                         JA-0003270
          Case 2:17-cv-04540-WB Document 210-5 Filed 06/14/19 Page 9 of 12




     Reproductive States
     Menopause. We used published data to generate conditional probabilities of natural menopause
     by age.3 Although the paper by Gold et al. found some differences in menopause probabilities by
     race and ethnicity, hazard ratios included 1, and we elected to model only age-specific
     probabilities. We assumed that women undergoing bilateral oophorectomy with or without
     hysterectomy, as well as women receiving definitive treatment for gynecologic cancers, were
     menopausal. We did not adjust menopausal probabilities in women who had undergone
     hysterectomy with ovarian preservation. We assumed that no woman underwent nonsurgical
     menopause prior to age 41, and all women had undergone menopause by age 55.
     Table F-25. Conditional probability of natural menopause by age

                        Age                                     Conditional Probability
                                          15-40                                               0.00%
                                             41                                               1.02%
                                             42                                               1.03%
                                             43                                               1.04%
                                             44                                               1.05%
                                             45                                               2.15%
                                             46                                               4.49%
                                             47                                               4.71%
                                             48                                              11.84%
                                             49                                              11.76%
                                             50                                              23.64%
                                             51                                              37.50%
                                             52                                              60.00%
                                             53                                              66.67%
                                             54                                             100.00%



     Allowed transitions: Other cause mortality, cancers, acute complications

     Probability of contraceptive use. Estimates of contraception use were generated using the
     National Survey of Family Growth (NSFG) 2002 and 2006 to 2010 data sets. The NSFG is a
     survey conducted by the Centers for Disease control that gathers information on family life,
     marriage and divorce, pregnancy, infertility, use of contraception, and men's and women's health
     (http://www.cdc.gov/nchs/nsfg.htm), and supplemented with the literature as needed.




                                                   F-20




                                                                                                 00803729
Exhibit 163                                                                                    JA-0003271
         Case 2:17-cv-04540-WB Document 210-5 Filed 06/14/19 Page 10 of 12




         Estimates of national female contraception prevalence rates and accompanying standard
     deviations were generated using the NSFG dataset. All estimates were subset by age, race, and
     prior pregnancy/birth status distribution and were weighted to generate national-level estimates.
     Survey data was limited to women aged 15 to 44 and excluded women pregnant at the time of
     the survey. All other women were included. Total survey weights reflected 59 million women
     aged 15 to 44. Subset analysis was performed by creating several mutually exclusive categories.
     Age was analyzed by categorizing patients into 5-year age groups (6 groups total); race/ethnicity
     as white, black, Hispanic, or other; and prior birth and pregnancy status as never pregnant,
     pregnant with no live births, one live birth, two live births, or more than two live births. For each
     of these groups, estimates were for the following contraception categories:

          1. Female sterilization

          2. Male sterilization

          3.   OCs

          4.   Other hormonal methods (Norplant or Implanon implant, Lunelle (injectable), Depo-
               Provera (injectable), contraceptive patch, contraceptive ring, morning-after pill)

          5. IUD

          6. Barrier methods (diaphragm with or without jelly or cream, male condom, foam, Today
               sponge, suppository or insert, jelly or cream without diaphragm)

          7. Periodic abstinence (NFP, cervical mucus test or temperature rhythm, calendar rhythm)

          8. No method (withdrawal, other method, other nonuser-had intercourse in the 3 months
             prior to interview)

          9. Not sexually active (other nonuser-never had intercourse since first period, other
             nonuser-has had intercourse but not in the 3 months prior to interview)

          10. Other not at risk (pregnant; seeking pregnancy; postpartum; sterile-nonsurgical, female;
              sterile-nonsurgical, male; sterile-surgical, female noncontraceptive; sterile-surgical, male
              noncontraceptive; sterile-unknown reasons, male)

        For the purposes of this analysis, we categorized contraceptive methods as oral
     contraceptives, female sterilization, and all others (including nonuse ).




                                                      F-21




                                                                                                       00803730
Exhibit 163                                                                                          JA-0003272
         Case 2:17-cv-04540-WB Document 210-5 Filed 06/14/19 Page 11 of 12




     Age at first use of OCs. We used age-specific prevalences from the NSFG to generate
     conditional probabilities of use by age and race/ethnicity.
     Table F-26. Conditional probability of oral contraceptive use by age and race/ethnicity

                                                           Race/Ethnicity
              Age Group
                               White               Black                 Hispanic              other
                      10-14         11.45%              21.82%                      5.62%              5.62%
                      15-19         24.03%              14.37%                  12.98%             29.06%
                     20-24          50.29%              29.86%                  46.91%             28.05%
                     25-29          37.40%              32.34%                  22.38%             34.04%
                      30-34         22.63%                 5.58%                22.98%             21.31%
                      35-39             4.88%           12.80%                  14.75%             37.19%
                          40                0                  0                        0                  0



     Duration of use. We found only one study which provided data to generate distributions for
     duration ofuse, 4 which reported a mean of 54.8 months with a standard deviation of 41 months.
     We used these to generate a gamma distribution, with a range of 1-308 months, 10th percentile of
     13 months, 50th percentile of 45 months, and 90th percentile of 110 months.

     Age-specific probability of tubal ligation. We used published estimates of the number of
     procedures by age and race/ethnicity, along with the total number of women in each stratum, to
     generate beta distributions for the probability of tubal ligation.
     Table F-27. Conditional probability of oral contraceptive use by age and race/ethnicity

                                                            Race/Ethnicity
              Age Group
                                White              Black                 Hispanic              other
       15-19                                0                  0                     3083               3591
       20-24                            74769              40201                    29260              22458
       25-29                        670855              155335                  125356                 66347
       30-34                        408671              223174                  346754             102707
       35-39                        401060              114853                  139134                   655
       40-44                        486188              255996                  273579                 87172



     Model Predictions Compared With SEER Estimates
         Table F-28 compares mean predicted lifetime cancer incidence and mortality from age IO to
     I 00 for a 60, 000-iteration simulation of our "base-case" model, where the effects of QC use on
     age- and race-specific incidence are modeled based on "ever/never" status and population-level
     estimates of patterns of QC use, and cancer-specific mortality is modeled as age- and race-
     specific post-diagnosis survival, to estimates for lifetime incidence and mortality from age I 0
     through 100 derived from the SEER DevCan Program (http://surveillance.cancer.gov/devcan/).
     DevCan models overall incidence using the same SEER datasets used for the model, but
     mortality estimates are independently derived based on death certificate data reported to the
     National Center for Health Statistics.




                                                    F-22




                                                                                                          00803731
Exhibit 163                                                                                             JA-0003273
          Case 2:17-cv-04540-WB Document 210-5 Filed 06/14/19 Page 12 of 12




     Table F-28. Model predictions compared with SEER estimates

                                             Lifetime Incidence                            Lifetime Mortality
          Cancer Type                                                             SEER DevCan               Model
                                   SEER DevCan                   Model
                                                                                (Death Certificate)  (Incidence-based)
       Ovarian cancer                   1.37%                    1.40%                1.98%                 0.78%
       Breast cancer                   12.51%                    11.0%                2.8%                  0.98%
       Cervical cancer                  0.69%                    0.63%                0.24%                 0.01%
       Colorectal cancer                4.83%                    4.7%                 1.98%                   1.57%
       Endometrial cancer               2.67%                    2.1%                 0.55%                   0.41%



         Lifetime incidence estimates-which in both our model and DevCan are based on the same
     age- and race-specific incidences and competing risks-are quite similar, providing some
     validation of the estimates ofrelative risk conditional on QC use used in the model and our
     underlying structural assumptions. The model-derived mortality estimates, which are
     independent of QC use and are based on age- and race-specific (black/white only) conditional
     survivals, are consistently lower than the DevCan estimates, which are derived from death
     certificate data. This is consistent with other "incidence-based mortality" models, where overall
     mortality estimates are derived from specific survival functions based on patient or tumor
     characteristics. 5' 6 There are multiple possible explanations for this, including (1) the effect of
     competing risks for other cause mortality within the model after diagnosis, (2) age/period/cohort
     effects in the death certificate data that are not reflected in the model estimates, (3) the fact that
     SEER incidence and survival data represent a sample of the population, while the mortality data
     are derived from the entire population, and (4) inadequate modeling of mortality more than 5
     years after survival (particularly for breast cancer). Since the potential underestimation of
     mortality affects both potential harms of QC use (breast and cervical cancer) and benefits
     (ovarian, endometrial, colorectal), the net effect on the overall balance of mortality harm and
     benefit is unclear-but is clearly worthy of further exploration.


     References Cited in Appendix F
     1.       Havrilesky LJ, Sanders GD, Kulasingam S, et                4.   Chasan-Taber L, Willett WC, Manson JE, et
              al. Reducing ovarian cancer mortality through                   al. Prospective study of oral contraceptives
              screening: Is it possible, and can we afford it?                and hypertension among women in the United
              Gynecol Oncol. 2008;111(2):179-87. PMID:                        States. Circulation. 1996;94(3):483-9. PMID:
              18722004.                                                       8759093.
     2.       Havrilesky LJ, Sanders GD, Kulasingam S, et                5.   Menashe I, Anderson WF, Jatoi I, et al.
              al. Development of an ovarian cancer                            Underlying causes of the black-white racial
              screening decision model that incorporates                      disparity in breast cancer mortality: a
              disease heterogeneity: Implications for                         population-based analysis. J Natl Cancer Inst.
              potential mortality reduction. Cancer.                          2009;101(14):993-1000. PMID: 19584327.
              2011;117(3):545-53. PMID: 21254049.
                                                                         6.   Chu KC, Miller BA, Feuer EJ, et al. A method
     3.       Gold EB, Bromberger J, Crawford S, et al.                       for partitioning cancer mortality trends by
              Factors associated with age at natural                          factors associated with diagnosis: an
              menopause in a multiethnic sample of midlife                    application to female breast cancer. J Clin
              women. Am J Epidemiol. 2001;153(9):865-74.                      Epidemiol. 1994;47(12):1451-61. PMID:
              PMID: 11323317.                                                 7730854.




                                                                 F-23




                                                                                                                         00803732
Exhibit 163                                                                                                            JA-0003274
